Citation Nr: 0409328	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-14 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a disability of the 
legs and feet.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from June 1982 to 
August 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision.  The veteran filed a 
notice of disagreement in August 2002, the RO issued a 
statement of the case in April 2003, and the veteran 
perfected his appeal in May 2003.

In a May 2003 written statement, the veteran's representative 
indicated that the veteran wanted a Board video conference 
hearing.  In a July 2003 letter, the RO advised the veteran 
that this video conference hearing was scheduled to take 
place in August 2003.  Because of technical difficulties, 
this video conference hearing was initially rescheduled to 
take place in November 2003, and was then rescheduled for 
March 2004.  However, the veteran was unable to attend this 
hearing due to hospitalization.

In a February 2004 letter, the veteran was advised that 
another video conference hearing was scheduled to take place 
in May 2004, but the veteran subsequently indicated in 
writing that he instead wanted to appear for an in-person 
hearing at the RO before a member of the Board.  Accordingly, 
the Board REMANDS this case for the following:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a Board decision on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  Only a decision of the Board 
is appealable to the CAVC.  38 U.S.C.A. § 7252 (West 2002).  


